                Case 1:15-cr-00867-RMB Document 593-9 Filed 01/21/20 Page 1 of 8


Lockard, Michael (USANYS)

From:                             Lockard, Michael (USANYS)
Sent:                             Monday, December 9, 2019 12:04 PM
To:                               Hruska, Andrew
Cc:                               Johnson, William; Walker, Richard; Kirkpatrick, Katherine; Kamaraju, Sidhardha
                                  (USANYS); Denton, David (USANYS); Rebold, Jonathan (USANYS); Fletcher, Kiersten
                                  (USANYS) 1
Subject:                          United States v. Turkiye Halk Bankasi, A.S., S6 15 Cr. 867 (RMB) (SDNY)
Attachments:                      2019.12.09 Order setting contempt schedule (DE 582).pdf; S6 15 Cr 867 (RMB) US v
                                  Halkbank indictment (filed).pdf; 2019.10.23 Summons.pdf

Tracking:
Tracking                          Recipient                                   Delivery

                                  Hruska, Andrew

                                  Johnson, William

                                  Walker, Richard

                                  Kirkpatrick, Katherine

                                  Kamaraju, Sidhardha (USANYS)                Delivered: 12/9/2019 12:05 PM

                                  Denton, David (USANYS)                      Delivered: 12/9/2019 12:05 PM

                                  Rebold, Jonathan (USANYS)                   Delivered: 12/9/2019 12:05 PM

                                  Fletcher, Kiersten (USANYS) 1               Delivered: 12/9/2019 12:05 PM




Drew,

Attached is a copy of the order issued by the Court this morning in United States v. Turkiye Halk Bankasi, A.S., S6 15 Cr.
867 (RMB) (SDNY). Also attached is a copy of the summons dated October 23, 2019 and the sixth superseding indictment
in this matter. The ECF notice is below.

Regards,

Michael D. Lockard
Assistant United States Attorney
U.S. Attorney’s Office, Southern District of New York
One St. Andrew’s Plaza | New York, New York 10007
(212) 637‐2193 (desk) | (212) 637‐0097 (fax) | michael.lockard@usdoj.gov



From: NYSD_ECF_Pool@nysd.uscourts.gov <NYSD_ECF_Pool@nysd.uscourts.gov>
Sent: Monday, December 9, 2019 11:34 AM
To: CourtMail@nysd.uscourts.gov
Subject: Activity in Case 1:15‐cr‐00867‐RMB USA v. Zarrab et al Order


This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to
this e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** There is no charge for viewing opinions.

                                                                  1
               Case 1:15-cr-00867-RMB Document 593-9 Filed 01/21/20 Page 2 of 8
                                             U.S. District Court

                                        Southern District of New York

Notice of Electronic Filing

The following transaction was entered on 12/9/2019 at 11:33 AM EST and filed on 12/9/2019
Case Name:           USA v. Zarrab et al
Case Number:         1:15-cr-00867-RMB
Filer:
Document Number: 582

Docket Text:
ORDER as to as to Turkiye Halk Bankasi A.S. IT IS HEREBY ORDERED that a hearing will be
held in this matter on February 10, 2020, at 10:00 a.m. at which Halkbank shall show cause
why it should not be held in contempt of the First Summons and the Second Summons and
contempt sanctions imposed; IT IS FURTHER ORDERED that, should counsel of record enter
an appearance on behalf of Halkbank prior to the date of the hearing, Halkbank shall be
arraigned on the Indictment forthwith, i.e. as soon as practicable following such appearance;
IT IS FURTHER ORDERED that the Government shall submit briefing regarding a contempt
finding and contempt sanctions on or before noon on January 3, 2020; Halkbank, if appearing
through counsel of record, shall submit briefing regarding a contempt finding and contempt
sanctions on or before noon on January 21, 2020; and the Government may submit a reply on
or before 5:00 p.m. on January 23, 2020; IT IS FURTHER ORDERED that the direct testimony of
any witness(es) to be called at the hearing shall be submitted by affidavit (10 pages, double
spaced) 10 days prior to the hearing. Cross examination and re-direct shall be live; IT IS
FURTHER ORDERED that the Government will serve this Order on Halkbank forthwith
following the issuance of this Order by any means specified in the Federal Rules of Criminal
Procedure, including the same way the first or second summons was served; and IT IS
FURTHER ORDERED that, the Government will serve this Order, the Second Summons, and
the Indictment on Halkbank forthwith following of the issuance of this Order, by any means
specified under Federal Rule of Criminal Procedure 4. (Brief due by 1/3/2020., Responses due
by 1/21/2020, Reply to Response to Brief due by 1/23/2020., Contempt Hearing set for
2/10/2020 at 10:00 AM before Judge Richard M. Berman.) (Signed by Judge Richard M. Berman
on 12/9/2019)(clt)


1:15-cr-00867-RMB-10 Notice has been electronically mailed to:

Cathy Ann Fleming       cfleming@flemingruvoldt.com

William Anthony Burck       williamburck@quinnemanuel.com, william-burck-9397@ecf.pacerpro.com

Edward Casey O'Callaghan       edward.ocallaghan@cliffordchance.com

Victor J. Rocco      vrocco@herrick.com, courtnotices@herrick.com

Marc Antony Agnifilo       magnifilo@braflaw.com, tgeragos@braflaw.com

Robert J. Fettweis     rfettweis@flemingruvoldt.com
                                                      2
               Case 1:15-cr-00867-RMB Document 593-9 Filed 01/21/20 Page 3 of 8

Todd R. Harrison      tdharrison@mwe.com, mco@mwe.com

Joshua Lewis Dratel      jdratel@joshuadratel.com

Harry H. Rimm        hrimm@sullivanlaw.com, bcooley@sullivanlaw.com

Benjamin Brafman        bbrafman@braflaw.com, kfleming@braflaw.com

Viet D. Dinh (Terminated)     viet.dinh@kirkland.com, elacour@bancroftpllc.com

Gerald J Di Chiara     JDiChiaraG@AOL.com

David Michael Rosenfield      drosenfield@herrick.com, courtnotices@herrick.com, rrichards@herrick.com

Thomas Elliott Thornhill     tthornhill@herrick.com, courtnotices@herrick.com

Michael Dennis Lockard michael.lockard@usdoj.gov, CaseView.ECF@usdoj.gov,
USANYS.ECF@USDOJ.GOV

Adam Michael Abensohn        adamabensohn@quinnemanuel.com, adam-abensohn-4595@ecf.pacerpro.com

Sidhardha Kamaraju sidhardha.kamaraju@usdoj.gov, CaseView.ECF@usdoj.gov,
USANYS.ECF@USDOJ.GOV

Joshua D. Kirshner      jkirshner@braflaw.com

Emil Joseph Bove, III      Emil.Bove@usdoj.gov, USANYS.ECF@USDOJ.GOV

Christine H. Chung cchung@selendygay.com, Paralegals@selendygay.com, christine-chung-
4276@ecf.pacerpro.com, edockets@selendygay.com

Paul D. Clement      paul.clement@kirkland.com, DC_appellate_ECF@kirkland.com, ecf@bancroftpllc.com

Erich Christopher Ferrari    ferrari@ferrariassociatespc.com

Daniel Rickert Koffmann danielkoffmann@quinnemanuel.com, calendar@quinnemanuel.com, daniel-
koffmann-9177@ecf.pacerpro.com

David William Denton, Jr david.denton@usdoj.gov, CaseView.ECF@usdoj.gov,
USANYS.ECF@USDOJ.GOV

Joseph B. Evans      jbevans@mwe.com, mco@mwe.com

Jonathan Rebold      jonathan.rebold@usdoj.gov, CaseView.ECF@usdoj.gov, USANYS.ECF@USDOJ.GOV

George D Kleinfeld      george.kleinfeld@cliffordchance.com

Dean Constantine Sovolos      dean.sovolos@usdoj.gov

Jonathan Adam Stern       jstern@flemingruvoldt.com
                                                       3
               Case 1:15-cr-00867-RMB Document 593-9 Filed 01/21/20 Page 4 of 8


1:15-cr-00867-RMB-10 Notice has been delivered by other means to:

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1008691343 [Date=12/9/2019] [FileNumber=23226323-
0] [23d15b571b2aacbd590c8cea654bc5e7ecf0fa85bc4660c2c756df2db78b49db64
5dd37048e146315332c9b2f952af5f6a60d86fba615a0a21f88975652d55ae]]




                                                       4
 Case1:15-cr-00867-RMB
Case  1:15-cr-00867-RMB Document
                         Document593-9
                                  582 Filed
                                       Filed12/09/19
                                             01/21/20 Page
                                                       Page15ofof38
 Case1:15-cr-00867-RMB
Case  1:15-cr-00867-RMB Document
                         Document593-9
                                  582 Filed
                                       Filed12/09/19
                                             01/21/20 Page
                                                       Page26ofof38
 Case1:15-cr-00867-RMB
Case  1:15-cr-00867-RMB Document
                         Document593-9
                                  582 Filed
                                       Filed12/09/19
                                             01/21/20 Page
                                                       Page37ofof38
Case 1:15-cr-00867-RMB Document 593-9 Filed 01/21/20 Page 8 of 8




                  Additional attachments omitted
